 



MANAGEMENT CONTINUITY AGREEMENT
This Agreement dated as of the ___ day of December, 2007
between                     (the “Executive”) and Goodrich Corporation, a New
York corporation (the “Company”).
          WHEREAS, Executive and the Company desire to set forth certain
compensation and benefits that Executive shall receive upon the happening of
certain events affecting Executive and the Company, and
WITNESSETH:
          NOW, THEREFORE, in consideration of the foregoing and the mutual
promises herein contained, the parties agree as follows:
     1. Term. This Agreement shall commence on the date hereof and shall
continue until the Date of Termination as set forth in Section 8 hereof.
     2. Period of Employment. Executive’s “Period of Employment” shall commence
on the date on which a Change in Control occurs and shall end on the date that
is 24 months after the date on which such Change in Control occurs.
Notwithstanding the foregoing, however, Executive’s Period of Employment shall
not extend beyond any Mandatory Retirement Date (as hereinafter defined in
Section 3) applicable to Executive.
     3. Certain Definitions. For purposes of this Agreement:
     (a) A “Change in Control” shall mean:
     (i) The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then outstanding Shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
the following acquisitions shall not constitute a Change in Control: (A) any
acquisition directly from the Company (other than by exercise of a conversion
privilege), (B) any acquisition by the Company or any of its subsidiaries,
(C) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its subsidiaries or (D) any acquisition by
any company with respect to which, following such acquisition, more than 70% of,
respectively, the then outstanding Shares of





--------------------------------------------------------------------------------



 



common stock of such company and the combined voting power of the then
outstanding voting securities of such company entitled to vote generally in the
election of directors is then beneficially owned, directly or indirectly, by all
or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such acquisition in substantially
the same proportions as their ownership, solely in their capacity as
Shareholders of the Company, immediately prior to such acquisition, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be; or
     (ii) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the beginning of such period whose election, or nomination for election by the
Company’s Shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest (as such terms is used
in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act); or
     (iii) Consummation of a reorganization, merger or consolidation, in each
case, with respect to which all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such reorganization, merger or consolidation, do not, following such
reorganization, merger or consolidation, beneficially own, directly or
indirectly, solely in their capacity as Shareholders of the Company, more than
70% of, respectively, the then outstanding Shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the company
resulting from such reorganization, merger or consolidation in substantially the
same proportions as their ownership, immediately prior to such reorganization,
merger or consolidation of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be; or
     (iv) Consummation of (A) a complete liquidation or dissolution of the
Company or (B) a sale or other disposition of all or substantially all of the
assets of the Company, other than to a company, with respect to which following
such sale or other disposition, more than 70% of, respectively, the then
outstanding Shares of common stock of such company and the combined voting power
of the then outstanding voting securities of such company entitled to vote
generally in the election of directors is then

2



--------------------------------------------------------------------------------



 



beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities, solely in their capacity as Shareholders of the
Company, who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such sale or other disposition in substantially the same proportion as their
ownership, immediately prior to such sale or other disposition, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be.
          (b) The term “Code” shall mean the Internal Revenue Code of 1986, as
amended.
          (c) The term “Mandatory Retirement Date” shall mean the compulsory
retirement date, if any, established by the Company for those executives of the
Company who, by reason of their positions and the size of their nonforfeitable
annual retirement benefits under the Company’s pension, profit-sharing, and
deferred compensation plans, are exempt from the provisions of the Age
Discrimination in Employment Act, 29 U.S.C. Sections 621, et seq., which date
shall not in any event be earlier for any executive than the last day of the
month in which such Executive reaches age 65.
          (d) The term “Payment Period” shall mean 36 months.
     4. Compensation during Period of Employment. For so long during Executive’s
Period of Employment as Executive is an employee of the Company, the terms and
conditions of Executive’s employment shall be as follows:
          (a) Executive shall continue to receive Executive’s full base salary
at the rate in effect immediately prior to the Change in Control. Executive’s
base salary shall be increased annually, with each such increase due on the
anniversary date of Executive’s most recent previous increase. Each such
increase shall be no less than an amount which at least equals on a percentage
basis the mean of the annualized percentage increases in base salary for all
elected officers of the Company during the two full calendar years immediately
preceding the Change in Control;
          (b) Executive shall continue to participate in all benefit and
compensation plans and programs (including but not limited to equity
compensation, cash incentive, qualified and non-qualified pension and savings
plans, flexible benefits, life insurance, health and welfare, and disability
plans and programs) in which Executive was participating immediately prior to
the Change in Control, or in plans providing substantially similar benefits, in
either case upon terms and conditions and at levels at least as favorable as
those provided to Executive under the plans in which Executive was participating
immediately prior to the Change in Control;

3



--------------------------------------------------------------------------------



 



          (c) Executive shall continue to receive all fringe benefits,
perquisites, and similar arrangements which Executive was entitled to receive
immediately prior to the Change in Control, or fringe benefits, perquisites and
similar arrangements which are substantially similar as those Executive was
receiving immediately prior to the Change in Control;
          (d) Executive shall continue to receive annually at least the number
of paid vacation days and holidays Executive was entitled to receive immediately
prior to the Change in Control; and
          (e) Executive shall not have any obligation to travel on the Company’s
business in excess of Executive’s business travel obligations as in effect
immediately prior to the Change in Control. In addition, Executive’s place of
employment shall not, without Executive’s consent, be relocated to a location
which is more than fifty (50) miles from the offices of the Company at which
Executive was employed immediately prior to the Change in Control, and if
Executive does consent to such a relocation, the Company shall (A) pay or
reimburse Executive, in accordance with the Company’s relocation policy for its
employees in existence immediately prior to a Change in Control, for all
reasonable costs and expenses, plus “gross-ups” referred to in such policy
incurred by Executive relating to a change of Executive’s principal residence in
connection with such relocation, and (B) indemnify Executive against any loss
(defined as the difference between the actual sale price of such residence and
the higher of (1) Executive’s aggregate investment in such residence or (2) the
fair market value of such residence as determined by the relocation management
organization used by the Company immediately prior to the Change in Control (or
other real estate appraiser designated by Executive and reasonably satisfactory
to the Company)) realized in the sale of Executive’s principal residence in
connection with any such change of residence.
     5. Compensation upon Termination of Employment. If, during the Period of
Employment, the Company shall terminate Executive’s employment for any reason
(other than for a reason as expressly provided in Section 6(a) hereof), or if
Executive shall terminate Executive’s employment for “Good Reason” (as
hereinafter defined in Section 6(b)) then the Company shall be obligated to
compensate Executive as follows and no payments or benefits received pursuant to
this Section 5 shall be reduced or terminated as a result of Executive reaching
the Mandatory Retirement Date:
          (a) The Company shall pay to Executive in a lump sum, on the fifth
business day following the Date of Termination (as hereinafter defined in
Section 8), an amount equal to one-twelfth of Executive’s annualized base salary
in effect immediately prior to the Date of Termination, multiplied by the number
of months in the Payment Period.
          (b) The Company shall pay Executive in a lump sum, on the fifth
business day following the Date of Termination, an amount equal to the product
of:
     (i) the number of months in the Payment Period, and

4



--------------------------------------------------------------------------------



 



          (ii) one-twelfth of the greatest of: (A) the amount most recently paid
to Executive under the Annual Incentive Plan (as defined below) for a full
calendar year; (B) Executive’s “target incentive amount” under the Annual
Incentive Plan for the calendar year in which his/her Date of Termination
occurs; or (C) Executive’s “target incentive amount” under the Annual Incentive
Plan in effect prior to the Change in Control for the calendar year in which the
Change in Control occurs.
The “Annual Incentive Plan” means, for any period described in clause (ii) of
this Section 5(b), the Company’s Senior Executive Management Incentive Program
or Management Incentive Program, as applicable to Executive, or, if such
programs are or were not in effect during such period, such other annual bonus
plan (if any) for which Executive was eligible during such period. Executive’s
“target incentive amount” under the Annual Incentive Plan is determined by
multiplying Executive’s base salary by the incentive target percentage, which is
applicable to Executive’s incentive category under the Annual Incentive Plan.
The payment required by this Section 5(b) shall be in addition to, and not in
lieu of, any payments required to be made to Executive under the Annual
Incentive Plan as a result of the occurrence of the Change in Control.
     (c) The Company shall provide health and welfare benefits to Executive as
follows:
     (i) If Executive is under age 55, or over the age of 55 but not eligible to
retire, or eligible to retire but not eligible for Company subsidized retiree
health and welfare benefits, at the Date of Termination the Company shall
provide Executive with health and welfare benefits for the Payment Period
providing, in the aggregate, benefits which have an economic value at least as
favorable to Executive as the health and welfare benefits provided to Executive
immediately prior to the Date of Termination with the Company paying that
percentage of the premium cost of the plans which it would have paid under the
terms of the plans in effect immediately prior to the Change in Control.
     (ii) If Executive is age 55 or over and eligible to retire on the Date of
Termination and eligible for Company subsidized health and welfare benefits on
the Date of Termination, the Company shall provide Executive with those health
and welfare benefits to which Executive would be entitled under the Company’s
general retirement policies if Executive retired on the Termination Date with
the Company paying that percentage of the premium cost of the plans which it
would have paid under the terms of the plans in effect immediately prior to the
Change in Control with respect to individuals who retire at age 65, regardless
of Executive’s actual age on the Termination Date, provided such benefits would
be at least equal to those which would have been payable if Executive had been
eligible to retire and had retired immediately prior to

5



--------------------------------------------------------------------------------



 



the Change in Control. Such benefits shall be provided for the remainder of
Executive’s lifetime. Health and welfare benefits for the Executive’s eligible
family members shall be provided pursuant to the terms and conditions of the
applicable plan documents.
     (iii) The benefits provided pursuant to this Section 5(c) that are not
“disability pay” or “death benefit” plans within the meaning of Treasury
Regulation Section 1.409A-1(a)(5) shall be treated as set forth in this
Section 5(c)(iii), notwithstanding any other provision hereof. The amount of
such benefits provided during one calendar year shall not affect the amount of
such benefits provided in any other taxable year, except that to the extent such
benefits consist of the reimbursement of expenses referred to in Section 105(b)
of the Code, a limitation may be imposed on the amount of such reimbursements
over some or all of the Payment Period, as described in Treasury
Regulation Section 1.409A-3(i)(iv)(B). To the extent that any such benefits
consist of reimbursement of eligible expenses, such reimbursement must be made
on or before the last day of the calendar year following the calendar year in
which the expense was incurred. No such benefit may be liquidated or exchanged
for another benefit.
          (d) The Company shall for the Payment Period continue, and Executive
shall be entitled to receive an annual executive physical and tax and financial
planning services which in the aggregate have an economic value at least as
favorable to Executive as those Executive was entitled to receive or participate
in immediately prior to the Date of Termination. The amount of such services
provided during any given taxable year of Executive shall not affect the amount
of such services provided in any other taxable year of Executive, and such
services may not be liquidated or exchanged for another benefit. To the extent
that any such services are provided by reimbursing expenses incurred by
Executive, no reimbursement for any given expense shall be made later than the
last day of Executive’s taxable year following the year in which such expense
was incurred by Executive.
          (e) If Executive is eligible for benefits under the defined benefit
retirement plans or programs in which Executive participates (the “Pension
Plans”), the Company shall, in addition to the benefits to which Executive is
entitled under the Pension Plans, pay Executive an additional amount (the
“Additional Pension”), such that the sum of the Additional Pension and
Executive’s benefits under the Pension Plans (calculated as actuarial equivalent
lump sum amounts) equals the lump sum value of the retirement pension to which
Executive would have been entitled under the terms of the Pension Plans, based
on the following:

6



--------------------------------------------------------------------------------



 



     (i) The length of the Payment Period will be added to:
     (A) total years of continuous service for determining the amount of benefit
accrual, except if Executive no longer earns service toward benefit accrual as a
result of Executive electing “Savings Plus”, as defined below,
     (B) the age which Executive will be considered to be for the purposes of
determining eligibility for normal or early retirement calculations,
     (C) the age used for determining the amount of any early retirement
reduction, but not for determining vesting, and
     (D) the age used for the actuarial equivalent lump sum value calculation.
“Savings Plus” means Executive elected to receive enhanced Company contributions
under the Savings Plan (as defined in Section 5(f) but to freeze benefit service
up to June 30, 2006 under the Pension Plans.
     (ii) For the purposes of calculating benefit accrual, the amount of
compensation Executive will be deemed to have received during each month of
Executive’s Payment Period shall be equal to the sum of Executive’s annual base
salary prorated on a monthly basis as provided for under Section 4(a)
immediately prior to the Date of Termination (including salary increases), plus
under the Annual Incentive Plan the greatest of one-twelfth of:
     (A) the amount most recently paid to Executive for a full calendar year,
     (B) Executive’s “target incentive amount” for the calendar year in which
Executive’s Date of Termination occurs, or
     (C) Executive’s “target incentive amount” in effect prior to the Change in
Control for the calendar year in which the Change in Control occurs.
Attached as Exhibit 1 is an illustration, not intending to be exhaustive, of
examples of how inclusion of the Payment Period may affect the calculation of
Executive’s retirement benefit. The Company shall pay Executive the Additional
Pension in a lump sum on the fifth business day following the Date of
Termination.

7



--------------------------------------------------------------------------------



 



          (f) The Company shall, in addition to the benefits to which Executive
is entitled under the Goodrich Corporation Employees’ Savings Plan and any
successor thereto (the “Qualified Savings Plan”) and the Goodrich Corporation
Savings Benefit Restoration Plan and any successor thereto (the “Restoration
Plan” and together with the Qualified Savings Plan, the “Savings Plans”), pay
Executive the following additional amounts:
     (i) a lump sum equal to the amount (if any) of Company contributions
credited to Executive’s account in the Qualified Savings Plans on or before the
Date of Termination that is forfeited as a result of the termination of
Executive’s employment,
     (ii) an additional benefit equal to the amount (if any) of Company
contributions credited to Executive’s account in the Restoration Plan on or
before the Date of Termination that is forfeited as a result of the termination
of Executive’s employment, and
     (iii) a lump sum equal to equal to three times the sum of (A) the Company
matching contributions and (B) the discretionary Company contributions, in each
case that were credited to Executive’s accounts in the Savings Plans during the
Applicable Plan Year (as defined below).
The “Applicable Plan Year” means, as between the most recent plan year ending on
or before the date of the Change in Control and the most recently completed plan
year ending on or before the Date of Termination, the plan year in which the
total matching and other Company contributions credited to Executive’s accounts
in the Savings Plans were the greater.
The Company shall pay Executive the lump sum amounts described in clauses
(i) and (iii) above on the fifth business day following the Date of Termination.
The Company shall pay Executive the additional benefit described in clause
(ii) at the same time or times and in the same form of payment as the forfeited
Company contributions would have been paid pursuant to the Restoration Plan, if
they had not been forfeited.
     6. Termination.
          (a) Termination without Compensation. If Executive’s employment or the
term of this Agreement is terminated for any of the following reasons and in
accordance with the provisions of this Section 6, Executive shall not be
entitled by virtue of this Agreement to any of the benefits provided in the
foregoing Section 5:
     (i) If prior to the Commencement of the Period of Employment, as a result
of Executive’s incapacity due to physical or mental illness, Executive shall
have been absent from Executive’s duties with the Company on a full-time basis
for 120 consecutive business days, and within thirty (30) days after a written
Notice of Termination (as hereinafter defined in Section 7) is given, Executive
shall not have

8



--------------------------------------------------------------------------------



 



returned to the full-time performance of Executive’s duties (“Incapacity
Discharge”);
     (ii) If prior to the Commencement of the Period of Employment, the Company
shall desire to terminate this Agreement without Cause as of the Date of
Termination as provided in a written Notice of Termination.
     (iii) If the Company shall have Cause. For the purposes of this Agreement,
the Company shall have “Cause” to terminate Executive’s employment hereunder
upon (A) the willful and continued failure by Executive to substantially perform
Executive’s duties with the Company, which failure causes material and
demonstrable injury to the Company (other than any such failure resulting from
Executive’s incapacity due to physical or mental illness), after a demand for
substantial performance is delivered to Executive by the Board which
specifically identifies the manner in which the Board believes that Executive
has not substantially performed Executive’s duties, and after Executive has been
given a period (hereinafter known as the “Cure Period”) of at least thirty
(30) days to correct Executive’s performance, or (B) the willful engaging by
Executive in other gross misconduct materially and demonstrably injurious to the
Company. For purposes of the foregoing definition of “Cause”, no act, or failure
to act, on Executive’s part shall be considered “willful” unless conclusively
demonstrated to have been done, or omitted to be done, by Executive not in good
faith and without reasonable belief that Executive’s action or omission was in
the best interests of the Company.
Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to
Executive a Notice of Termination which shall include a copy of a resolution
duly adopted by the affirmative vote of not less than three-quarters of the
entire membership of the Board at a meeting of the Board called and held for the
purpose (after reasonable notice to Executive and an opportunity for Executive,
together with Executive’s counsel, to be heard before the Board), finding that
in the good faith opinion of the Board Executive was guilty of conduct set forth
above in clauses (A), including the expiration of the Cure Period without the
correction of Executive’s performance, or (B) of this Section 6(a)(iii) and
specifying the particulars thereof in detail.
     (iv) This Agreement shall terminate upon the death, retirement or voluntary
resignation of Executive prior to the commencement of the Period of Employment.
          (b) Termination with Compensation. If Executive terminates his/her
employment or his/her employment terminates for any of the following reasons and
in

9



--------------------------------------------------------------------------------



 



accordance with the provisions of this Section 6(b), Executive shall be entitled
by virtue of this Agreement to the benefits provided in the foregoing Section 5
as described below:
     (i) Executive may terminate his/her employment with the Company at any time
during the Period of Employment for Good Reason (“Good Reason Termination”) and
shall receive all of the benefits and payments provided in Section 5, provided
that (A) Executive gives a Notice of Termination pursuant to Section 7 to the
Company that “Good Reason” (as defined below) has occurred, not later than
90 days after such occurrence, and (B) the Company fails to cure such occurrence
within 30 days after receiving such notice. For purposes of this Agreement, the
term “Good Reason” shall mean the occurrence during the Period of Employment,
without Executive’s express written consent, of (1) any material reduction in
Executive’s duties, authority or responsibilities, any material diminution in
the authority, duties or responsibilities of the individual or group of
individuals to which Executive is required to report, or any material diminution
in the budget over which Executive retains authority, in each case as in effect
immediately prior to the Change in Control, or (2) any material breach by the
Company of its obligations under Section 4.
     (ii) If Executive dies while employed by the Company during the Period of
Employment while having cause to terminate his/her employment as a Good Reason
Termination (whether or not Executive has provided Notice of Termination to the
Company pursuant to Section 7), Executive’s beneficiary or beneficiaries named
on Exhibit 2 to this Agreement (or Executive’s estate if Executive has not named
a beneficiary) shall be entitled to receive those payments provided under
Sections 5(a) and 5(b) of this Agreement in addition to any benefits that such
beneficiaries would be entitled under any other plan, program or policy of the
Company as a result of Executive’s employment with the Company.
     (iii) If, during the Period of Employment, Executive either (A) retires
from employment with the Company or (B) if the Company discharges Executive due
to an Incapacity Discharge, in either case while having cause to terminate
his/her employment as a Good Reason Termination (whether or not Executive has
provided Notice of Termination to the Company pursuant to Section 7) Executive
shall receive all of the benefits and payments provided in Section 5.
     (iv) If after the commencement of the Period of Employment, the Company
discharges Executive without Cause, Executive shall receive all of the benefits
and payments provided in Section 5.
     7. Notice of Termination. Any termination of Executive’s employment by the
Company, the termination of this Agreement by the Company, or any termination by
Executive as a Good Reason Termination shall be communicated by written notice
to the

10



--------------------------------------------------------------------------------



 



other party hereto. For purposes of this Agreement, such notice shall be
referred to as a “Notice of Termination.” Such notice shall, to the extent
applicable, set forth the specific reason for termination, and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated. The
Notice of Termination for a Good Reason Termination must be provided by
Executive not later than 90 days after “Good Reason” has occurred.
     8. Date of Termination. “Date of Termination” shall mean:
          (a) If Executive terminates Executive’s employment as a Good Reason
Termination, the date specified in the Notice of Termination, but in no event
more than 90 days after Notice of Termination is given. The Date of Termination
shall not be any date prior to the date on which the 30 day cure period (as
provided in Section 6(b)(i)) expires without the correction by the Company.
          (b) If Executive’s employment is terminated for Cause under
Section 6(a)(iii), the date on which a Notice of Termination is given, except
that the Date of Termination shall not be any date prior to the date on which
the Cure Period expires without the correction of Executive’s performance.
          (c) If Executive’s employment pursuant to this Agreement is terminated
following absence due to physical incapacity, under Section 6(a)(i), then the
Date of Termination shall be 30 days after Notice of Termination is given
(provided that Executive shall not have returned to the performance of
Executive’s duties on a full-time basis during such 30 day period).
          (d) If the Company desires to terminate this Agreement without Cause,
then the date specified in the Notice of Termination, which shall be at least
36 months after Notice of Termination is given.
          (e) A termination of employment by either the Company or by Executive
shall not affect any rights Executive or Executive’s surviving spouse or
beneficiaries may have pursuant to any other agreement or plan of the Company
providing benefits to Executive, except as provided in such agreement or plan.
The Company and Executive shall take all steps necessary (including with regard
to any post-termination services by Executive) to ensure that any termination of
Executive’s employment hereunder constitutes a “separation from service” within
the meaning of Section 409A of the Code that occurs on the “Date of Termination”
as defined in this Section 8.
     9. Certain Additional Payments.
          (a) Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by the Company to
Executive or for Executive’s benefit (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, but
determined

11



--------------------------------------------------------------------------------



 



without regard to any additional payments required under this Section 9) (a
“Payment”) would be subject to the excise tax imposed by Section 4999 (or any
successor provisions) of the Code, or any interest or penalty is incurred by
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, is hereinafter collectively referred to as the
“Excise Tax”), then Executive shall be entitled to receive an additional payment
(a “Gross-Up Payment”) in an amount such that after payment by Executive of all
taxes (including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed on the Gross-Up Payment,
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.
          (b) Subject to the provisions of Subsection 9(c), all determinations
required to be made under this Section 9, including whether and when such a
Gross-Up Payment is required and the amount of such Gross-Up Payment and the
assumptions to be utilized in arriving at such determination, shall be made by a
certified public accounting firm (the “Accounting Firm”) which shall provide
detailed supporting calculations both to the Company and to Executive within 15
business days of the receipt of notice from Executive that there has been a
Payment, or such earlier time as is requested by the Company. In the event that
the Accounting Firm is serving as accountant or auditor for the individual,
entity or group effecting the Change in Control, Executive shall appoint another
certified public accounting firm to make the determinations required hereunder
(which accounting firm shall then be referred to as the Accounting Firm
hereunder). All fees and expenses of the Accounting Firm shall be borne solely
by the Company. Any Gross-Up Payment as determined pursuant to this Section 9
shall be paid by the Company to Executive within five days of the receipt of the
Accounting Firm’s determination. If the Accounting Firm determines that no
Excise Tax is payable by Executive, it shall furnish Executive with a written
opinion that failure to report the Excise Tax on Executive’s applicable federal
income tax return would not result in the imposition of a negligence or similar
penalty. Any determination by the Accounting Firm shall be binding upon the
Company and Executive. As a result of the uncertainty of the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (“Underpayment”). In the
event that the Company exhausts its remedies pursuant to Section 9(c) and
Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Company to Executive or
for Executive’s benefit.
          (c) Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than 10 business days after Executive or his/her
representative is informed in writing of such claim and shall apprise the
Company of the nature of such claim and the date on which such claim is
requested to be paid. Executive shall not pay such claim prior to the expiration
of the 30 day period following the date on which Executive gives such notice

12



--------------------------------------------------------------------------------



 



to the Company (or such shorter period ending on the date that any payment of
taxes with respect to such claim is due). If the Company notifies Executive in
writing prior to the expiration of such period that it desires to contest such
claim, Executive shall:
     (i) give the Company any information reasonably requested by the Company
relating to such claim,
     (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,
     (iii) cooperate with the Company in good faith in order effectively to
contest such claim, and
     (iv) permit the Company to participate in any proceedings relating to such
claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 9(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of any such claim and may, at its sole option, either
direct Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and Executive agree to prosecute such contest
to a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall remit the amount of such payment
to Executive or to the appropriate taxing authority on Executive’s behalf, and
shall indemnify and hold Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such payment or with respect to any imputed income with
respect to such payment; and further provided that any extension of the statute
of limitations relating to payment of taxes for Executive’s taxable year with
respect to which such contested amount is claimed to be due is limited solely to
such contested amount. Furthermore, the Company’s control of the contest shall
be limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and Executive shall be entitled to settle or contest, as the case may
be, any other issue raised by the Internal Revenue Service or any other taxing
authority.
          (d) If, at any time after receiving a Gross-Up Payment or after the
Company has remitted an amount pursuant to Subsection 9(c), Executive receives
any refund of the associated Excise Tax, Executive shall (subject to the
Company’s having

13



--------------------------------------------------------------------------------



 



complied with the requirements of Section 9(c), if applicable) promptly pay to
the Company the amount of such refund, together with any interest paid or
credited thereon net of all taxes applicable thereto). If, after the Company has
remitted an amount pursuant to Section 9(c), a determination is made that
Executive is not entitled to any refund with respect to such claim and the
Company does not notify Executive in writing of its intent to contest such
denial of refund prior to the expiration of 30 days after such determination,
then Executive shall not be required to pay such amount to the Company, and any
Gross-Up Payment owed to Executive shall be reduced (but not below zero) by such
amount.
          (e) Notwithstanding any other provision of this Section 9, the Company
may, in its sole discretion, withhold and pay over to the Internal Revenue
Service or any other applicable taxing authority, for the benefit of Executive,
all or any portion of any Gross-Up Payment, and Executive hereby consents to
such withholding. In addition: (1) the Company shall pay the fees and expenses
of the Accounting Firm not later than the end of the calendar year following the
calendar year in which the related work is performed or the expenses are
incurred by the Accounting Firm; and (2) the Company shall pay all other amounts
that it is required to pay to or on behalf of Executive under this Section 9 not
later than the end of the calendar year following (A) the calendar year in which
the related taxes are remitted to the applicable taxing authority, or (B) in the
case of amounts relating to a claim described in Section 9(c) that does not
result in the remittance of any taxes, the calendar year in which the claim is
finally settled or otherwise resolved.
     10. No Obligation to Mitigate Damages; No Effect on Other Contractual
Rights. Executive shall not be required to refund the amount of any payment or
employee benefit provided for or otherwise mitigate damages under this Agreement
by seeking or accepting other employment or otherwise, nor shall the amount of
any payment required to be made under this Agreement be reduced by any
compensation earned by Executive as the result of any employment by another
employer after the date of termination of Executive’s employment with the
Company, or otherwise. Upon receipt of written notice from Executive that
Executive has been reemployed by another company or entity on a full-time basis,
health and welfare benefits, an annual executive physical, and tax and financial
services otherwise receivable by Executive pursuant to Sections 5(c) or 5(d)
shall be reduced to the extent comparable benefits and services are made
available to Executive at his/her new employment and any such benefits and
services actually received by Executive shall be reported to the Company by
Executive.
          The provisions of the Agreement, and any payment or benefit provided
for hereunder, shall not reduce any amount otherwise payable, or in any way
diminish Executive’s existing rights, or rights which would occur solely as a
result of the passage of time, under any other agreement, contract, plan or
arrangement with the Company.
     11. Successors and Binding Agreement
          (a) The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business

14



--------------------------------------------------------------------------------



 



or assets of the Company, by agreement in form and substance satisfactory to
Executive, to assume and agree to perform this Agreement.
          (b) This Agreement shall be binding upon the Company and any successor
of or to the Company, including, without limitation, any person acquiring
directly or indirectly all or substantially all of the assets of the Company
whether by merger, consolidation, sale or otherwise (and such successor shall
thereafter be deemed “the Company” for the purposes of this Agreement), but
shall not otherwise be assignable by the Company.
          (c) This Agreement shall inure to the benefit of and be enforceable by
Executive and Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If
Executive should die while any amounts would still be payable to Executive
pursuant to Section 5 hereunder if Executive had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to Executive’s devisee, legatee, or other designee or,
if there be no such designee, to Executive’s estate.
     12. Notices. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the first page of this Agreement, provided
that all notices to the Company shall be directed to the attention of the Chief
Executive Officer of the Company with a copy to the Secretary of the Company, or
to such other address as either party may have furnished to the other in
writing, except that notices of change of address shall be effective only upon
receipt.
     13. Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
North Carolina, without giving effect to the principles of conflict of laws of
such State.
     14. Miscellaneous. No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in a
writing signed by Executive and the Company. No waiver by either party hereto at
any time of any breach by the other party hereto or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter
hereof, have been made by either party which is not set forth expressly in this
Agreement.
     15. Validity. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

15



--------------------------------------------------------------------------------



 



     16. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same agreement.
     17. Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or government regulation or ruling.
     18. Nonassignability. This Agreement is personal in nature and neither of
the parties hereto shall, without the consent of the other, assign or transfer
this Agreement or any rights or obligations hereunder, except as provided in
Section 11 above. Without limiting the foregoing, Executive’s right to receive
payments hereunder shall not be assignable or transferable, whether by pledge,
creation of a security interest or otherwise, other than by a transfer by
Executive’s will or by the laws of descent and distribution and in the event of
any attempted assignment or transfer contrary to this Section the Company shall
have no liability to pay any amounts so attempted to be assigned or transferred.
     19. Legal Fees and Expenses. The Company shall pay, within 10 days after
receiving an invoice therefore, and be solely responsible for, any and all
attorneys’ and related fees and expenses incurred by Executive, at any time from
the date of this Agreement through the Executive’s remaining lifetime or, if
longer, through the 20th anniversary of the date of the Change in Control, to
enforce this Agreement or any provision hereof or as a result of the Company or
any Shareholder of the Company contesting the validity or enforceability of this
Agreement or any provision hereof, regardless of the outcome thereof; provided,
that the Company shall not be obligated to pay any such fees and expenses
arising out of any action brought by Executive if the finder of fact in such
action determines that Executive’s position in such action was frivolous or
maintained in bad faith; and provided, further, that Executive shall have
submitted an invoice for such fees and expenses at least 10 days before the end
of the calendar year next following the calendar year in which such fees and
expenses were incurred. The amount of such benefits provided during one calendar
year shall not affect the amount of such benefits provided in any other taxable
year. To the extent that any such benefits consist of reimbursement of eligible
expenses, such reimbursement must be made on or before the last day of the
calendar year following the calendar year in which the expense was incurred. No
such benefit may be liquidated or exchanged for another benefit.
     20. Employment Rights. Nothing expressed or implied in this Agreement shall
create any right or duty on Executive’s part or on the part of the Company to
have Executive remain in the employment of the Company prior to the commencement
of the Period of Employment; provided, however, that any termination or
purported termination of Executive’s employment or of this Agreement, for any
reason other than those set forth in Sections 6(a)(i), 6(a)(iii) or 6(a)(iv),
following the commencement of any discussion with a third party, or the
announcement by a third party of the commencement of, or the intention to
commence a tender offer, or other intention to acquire all or a portion of the
equity securities of the Company that ultimately results in a Change in Control
shall (unless such termination is conclusively demonstrated to have been wholly

16



--------------------------------------------------------------------------------



 



unrelated to any such activity relating to a Change in Control) be deemed to be
a termination of Executive’s employment after a Change in Control for purposes
of this Agreement and both the Period of Employment and the Payment Period shall
be deemed to have begun on the day prior to such termination.
     21. Right of Setoff. There shall be no right of setoff or counterclaim
against, or delay in, any payment by the Company to Executive or Executive’s
designated beneficiary or beneficiaries provided for in this Agreement in
respect of any claim against Executive or any debt or obligation owed by
Executive, whether arising hereunder or otherwise.
     22. Rights to Other Benefits. The existence of the Agreement and
Executive’s rights hereunder shall be in addition to, and not in lieu of,
Executive’s rights under any other of the Company’s compensation and benefit
plans and programs, and under any other contract or agreement between Executive
and the Company.
     23. Superseded Agreement. Any agreement between Executive and the Company
or any affiliate of the Company, including any amendments thereto, relating to
the same subject matter as this Agreement, (“Prior CIC Agreement”) is hereby
superseded in its entirety by this Agreement, shall be of no further force and
effect as of the date of this Agreement and any rights that Executive may have
under the Prior CIC Agreement are hereby waived.
     24. 409A Compliance. Notwithstanding any other provisions of this Agreement
herein to the contrary and to the extent applicable, the Agreement shall be
interpreted, construed and administered so as to comply with the provisions of
Section 409A of the Code and any related Internal Revenue Service guidance
promulgated thereunder. Executive and the Company acknowledge that it may be
necessary to amend the Agreement, within the time period permitted by the
applicable Treasury Regulations, to make changes so as to cause payments and
benefits under this Agreement not to be considered “deferred compensation” for
purposes of Section 409A of the Code, to cause the provisions of the Agreement
to comply with the requirements of Section 409A of the Code, or a combination
thereof, so as to avoid the imposition of taxes and penalties on Executive
pursuant to Section 409A of the Code. Executive hereby agrees that the Company
may, without any further consent from Executive, make any and all such changes
to the Agreement as may be necessary or appropriate to avoid the imposition of
penalties on Executive pursuant to Section 409A of the Code, while not
substantially reducing the aggregate value to Executive of the payments and
benefits to, or otherwise adversely affecting the rights of, Executive under the
Agreement.

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the Effective Date.

            Goodrich Corporation
      By:               Executive             

18



--------------------------------------------------------------------------------



 



Exhibit 1
     A. If as of Executive’s Date of Termination Executive’s actual years of
service plus the length of Executive’s Payment Period is at least 5, then
     1. If as of Executive’s Date of termination Executive’s age plus the length
of Executive’s Payment Period is at least 65, Executive’s retirement benefit
under Section 5 will be calculated as a “normal retirement” benefit to which
Executive would have been entitled under the terms of the retirement plan in
which Executive participate had Executive accumulated continuous service equal
to such sum; and
     2. If as of Executive’s Date of Termination Executive’s age plus the length
of Executive’s Payment Period is at least 55 but less than 65, Executive’s
retirement benefit under Section 5 will be calculated as an “early retirement”
benefit to which Executive would have been entitled under the terms of the
retirement plan in which Executive participates had Executive accumulated
continuous service equal to such sum. The early retirement reduction used shall
be the reduction factor for early retirement, calculated to Executive’s actual
age at Executive’s Date of Termination plus the length of Executive’s Payment
Period.
     Furthermore, if Executive is entitled to the special Benefit Service
provision under the Goodrich Corporation Employees’ Pension Plan by virtue of
having been a participant in the Goodrich Predecessor Plan as of December 31,
1989 and if the sum of Executive’s actual years of service plus the length of
Executive’s Payment Period is at least 10 but less than 24, then for purposes of
Section 5 Executive will also receive an Additional Credit for up to 4 years.
The Additional Credit Executive will receive will depend upon the sum of the
years of Executive’s actual service plus the length of Executive’s Payment
Period and be equal to the lesser of:
(x) 4 years of Additional Credit; or
(y) The amount of Additional Credit needed such that, when added to the sum of
Executive’s actual years of service plus the length of Executive’s Payment
Period, it will create a total of exactly 24.
     No Additional Credit will be applied if the sum of Executive’s actual years
of service plus the length of Executive’s Payment Period is 24 or greater.
Executive will not receive any Additional Credit if Executive commenced
employment with the Company on or after January 1, 1990.
     B. If as of Executive’s Date of Termination the sum of Executive’s actual
years of service plus the length of Executive’s Payment Period is less than 5,
or Executive’s age plus the length of Executive’s Payment Period is less than
55, Executive’s retirement benefit under Section 5 will be calculated as a
“deferred vested

19



--------------------------------------------------------------------------------



 



pension” to which Executive would have been entitled under the terms of the
retirement plan in which Executive participates had Executive accumulated
continuous service equal to such sum. The actuarial reduction used shall be the
actuarial reduction factor for a deferred vested pension, calculated to
Executive’s actual age at Executive’s Date of Termination plus the length of
Executive’s Payment Period.
For purposes of Section 5, “actuarial equivalent” shall be determined using the
same methods and assumptions as those utilized under the Company’s retirement
plans and programs immediately prior to the Change in Control.

20



--------------------------------------------------------------------------------



 



EXHIBIT 2
BENEFICIARY DESIGNATION
I hereby designate the following person(s) as a beneficiary for the purposes of
Section 6(b) to the extent of the percentage interest listed next to their name:

        Name     Percentage Interest        
 
             
 
             
 
             
 
             
 
             
Total (cannot exceed 100%)
             

21